This is an *714appeal from a judgment of the Supreme Court entered on the verdict of a jury in the Ulster county clerk’s office on March 29, 1937, for $45,335.56, and also from an order denying defendant’s motion to set aside the verdict and for a new trial. Plaintiff received severe electrical bums when a flash-over occurred on a transformer substation of the defendant. Plaintiff’s testimony showed that he was several feet away from the outside fence of the substation. There was proof of the improper construction and maintenance of this substation. The defendant contended that the accident must have happened by the plaintiff climbing upon the substation fence and making some contact which caused the flash-over. We see here only a question of fact and no reason for disturbing the jury’s verdict. Judgment and order unanimously affirmed, with costs. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.